DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 1, Sub-species a in the reply filed on 09/06/2022 is acknowledged. Claims 15-17 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 10/406149, 12/111082, 13/341191, 14/092505, 15/885487, 16/409439, 16/987836, 17/103523 and 17/103523, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 15 recites the limitations of “a control and display device comprising a housing, a display, image processing electronics located within the housing, a battery configured to power the display, the illumination and imaging control electronics, and the image processing electronics; and a connector configured to connect the illumination and imaging control electronics and the battery to flexible circuitry of an optoelectronic module of an anatomically shaped or flexible disposable endoscope used inside an oral cavity, wherein the control and display device is configured to power the optoelectronic module of the disposable endoscope, and the illumination and imaging control electronics are configured to control the illumination source and the image sensor of the optoelectronic module via the flexible circuity. 
The prior-filed applications lack any reference to a control and display device comprising a housing with image processing electronics located within the housing and a display, wherein a battery is configured to power the display, the illumination and imaging control electronics, and the image processing electronics, or a connector configured to connect the illumination and imaging control electronics and the battery to flexible circuitry of an optoelectronic modules of an endoscope. The disclosed device includes a separate video display that is not part of the housing. More than one battery is required to power 1. the display – which is separate from the motion control cabinet, 2, the illumination and imaging control electronics, and 3 the imaging control electronics. Additionally, the current application does not disclose that the housing includes both image processing electronics and imaging control electronics. Because the display is not part of the housing the application also fails to disclose a connector configured to connect the illumination and imaging control electronics and the battery to flexibly circuitry of an optoelectronic module of an anatomically shaped or flexible disposably endoscope, wherein the control and display device is configured to power the optoelectronic module of the endoscope.
Accordingly, the effective filing date for the claimed subject matter in the current application is April 12, 2022 and will be treated as such for examination purposes. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Control and display device; housing; illumination and imaging control electronics, image processing electronics, a connector, flexible circuitry of an optoelectronic module of an anatomically shaped or flexible disposable endoscope used inside an oral cavity. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control and display device comprising a housing, a display, image processing electronics located within the housing, a battery configured to power the display, the illumination and imaging control electronics, and the image processing electronics, a connector configured to connect the illumination and imaging control electronics and the battery to flexible circuitry of an optoelectronic module of an anatomically shaped or flexible disposable endoscope, wherein the control and display device is configured to power the optoelectronic module of the disposable endoscope must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 fail to particularly point out and distinctly claim the motion control cabinet of the application. Figs. 3A and 3B are block diagrams of motion control cabinets. The disclosed motion control cabinet does not include the following elements of the claims:
a display
image processing electronics
a battery configured to power the display, illumination and imaging control electronics, and the image processing electronics
a connector configured to connect the illumination and imaging control electronics and the battery to flexible circuitry of an optoelectronic module of an anatomically shaped or flexible disposable endoscope

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773